In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1933
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

CHARLES D. ST. CLAIR,
                                             Defendant-Appellant.
                     ____________________

          Appeal from the United States District Court for the
           Northern District of Indiana, Fort Wayne Division.
   No. 1:15-CR-25-TLS-SLC-1 — Theresa L. Springmann, Chief Judge.
                     ____________________

       ARGUED APRIL 24, 2019 — DECIDED JUNE 7, 2019
                ____________________

   Before KANNE, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. Defendant-appellant Charles D.
St. Clair admitted that he violated several conditions of his
supervised release. The district court revoked his release and
sentenced him to another term of imprisonment, followed by
an additional term of supervised release. St. Clair appeals the
conditions for the new term of supervised release. He argues
first that the district court failed to justify the twelve discre-
tionary conditions it ordered. He also argues that the court
2                                                     No. 18-1933

violated his due process rights by imposing a vague condition
based on a superseded version of the Sentencing Guidelines.
    We affirm. St. Clair waived his right to challenge his su-
pervised release conditions at his revocation hearing when he
(1) acknowledged that he received prior notice of the pro-
posed conditions and discussed them with counsel, and then
(2) told the judge that he had no objections to or questions
about them when asked.
I. Factual and Procedural Background
    In September 2016, St. Clair pleaded guilty to unlawful
possession of a firearm as a felon in violation of 18 U.S.C.
§ 922(g)(1). Before his sentencing, the district court notified St.
Clair in writing that it proposed to impose six mandatory and
fourteen discretionary conditions of supervised release. The
court later sentenced St. Clair to thirty-three months in prison
and a year of supervised release, including all twenty pro-
posed conditions. St. Clair did not appeal.
    St. Clair began his original term of supervised release in
August 2017. Within the first month, he started violating the
conditions of his release. By December, the government had
moved to revoke St. Clair’s release, citing sixteen violations of
release conditions by using marijuana, failing to submit to
drug tests, and not reporting to probation. A probation officer
prepared a written “summary report of violations” recom-
mending that the court sentence St. Clair to imprisonment fol-
lowed by supervised release and that the court also impose
seventeen of the twenty conditions from St. Clair’s original
term of supervision.
    At a revocation hearing in April 2018, St. Clair admitted to
the sixteen violations. Critical to our decision, when the judge
No. 18-1933                                                   3

asked about the proposed conditions of supervised release,
defense counsel confirmed that he had reviewed the condi-
tions with St. Clair and explained them to him, and St. Clair
said that he had no objections to or questions about them. St.
Clair also waived a formal reading of the conditions and
acknowledged that the court might later incorporate them by
reference. The court then revoked St. Clair’s supervised re-
lease and sentenced him to another year in prison, followed
by another year-long term of supervision. With no objection
from St. Clair, the court included the seventeen proposed su-
pervised release conditions in the revocation sentence.
II. Analysis
    St. Clair challenges the discretionary conditions of super-
vised release, which he says the court never justified. He also
contests one of the conditions—forbidding him from “physi-
cally, voluntarily, and intentionally be[ing] present at a place
that he knows or has reason to know … controlled substances
are illegally sold, used, manufactured, distributed, or admin-
istered.” He argues the condition—especially its use of the
term “place”—is impermissibly vague and based on inaccu-
rate information because the court cited an outdated version
of the Sentencing Guidelines. (The United States Sentencing
Commission removed a version of this standard but discre-
tionary condition from U.S.S.G. § 5D1.3(c) beginning in No-
vember 2016, after St. Clair’s original sentencing but well be-
fore his April 2018 revocation hearing.)
   The government argues that St. Clair has waived these ar-
guments by opting not to present them to the district court.
We agree with the government’s waiver argument. St. Clair
expressly acknowledged at the revocation hearing that he had
reviewed the conditions with his lawyer and that he did not
4                                                              No. 18-1933

object to any of them. That is quintessential waiver for super-
vised release conditions, as it is for other matters, such as jury
instructions. See United States v. Gabriel, 831 F.3d 811, 814 (7th
Cir. 2016) (defendant waived objections to supervised release
conditions where, after receiving advance notice of proposed
conditions, defense said it had no objections to conditions);
United States v. Bloch, 825 F.3d 862, 873–74 (7th Cir. 2016)
(same, except for one express objection); United States v. Lewis,
823 F.3d 1075, 1082–23 (7th Cir. 2016) (same). 1
    “The sentencing in the district court is the main event.”
Lewis, 823 F.3d at 1083. A defendant who receives advance no-
tice of proposed conditions of supervised release has both the
benefit of advice of counsel and a full opportunity to raise ob-
jections about arguably vague or unjustified conditions of su-
pervised release. Sentencing in the district court is the time to
raise such issues, not on appeal, for the first time. And with
conditions of supervised release, both the defendant and the
government have later opportunities to seek modification or
clarification of conditions by invoking 18 U.S.C. § 3583(e)(2).2


    1 Defendants ordinarily should have even more advance notice of pro-

posed conditions of supervised release than they have for proposed jury
instructions, so similar waiver standards seem appropriate. See also
United States v. Ajayi, 808 F.3d 1113, 1121 (7th Cir. 2015) (defense waived
objection to proposed jury instruction); United States v. Sawyer, 733 F.3d
228, 229 (7th Cir. 2013) (same); United States v. Griffin, 493 F.3d 856, 863–64
(7th Cir. 2007) (same); see generally United States v. Locke, 759 F.3d 760,
763–64 (7th Cir. 2014) (comparing waiver and forfeiture and finding de-
fendant waived objection to restitution amount when he withdrew stated
objection).
    2 The time to challenge the validity of an arguably vague condition,
however, is at sentencing or through § 3583(e)(2), not as a defense in a rev-
ocation proceeding. See United States v. Preacely, 702 F.3d 373, 376–77 (7th
No. 18-1933                                                              5

    St. Clair reviewed the proposed conditions and, when in-
vited by the judge, said that he had no objections. St. Clair
does not—and cannot—argue that he was surprised. See
Bloch, 825 F.3d at 873. Underscoring the notice he received, St.
Clair’s original supervised-release term included these same
seventeen conditions.
   St. Clair argues that our line of recent waiver cases in ap-
peals challenging supervised release conditions (e.g., Gabriel,
Bloch, and Lewis) should not apply because no presentence in-
vestigation report was prepared for his revocation hearing.
Without a presentence report, St. Clair maintains, he was
given no notice of the proposed supervised release conditions
before the hearing.
    The “summary report of violations,” however, served as a
functional equivalent of a presentence report. See United
States v. Salinas, 365 F.3d 582, 587–88 (7th Cir. 2004) (applying
standards for dealing with errors in presentence investigation
reports to factual error in summary report on supervised re-
lease violations). The report notified St. Clair ahead of time of
the conditions the probation office recommended, as he
acknowledged at the hearing.
    St. Clair argues that the summary report was insufficient
to provide notice because it contained no justification for any
condition. But a challenge to the sufficiency of the justifica-
tions for the conditions concerns the merits of the sentencing.
It has no bearing on our consideration of St. Clair’s waiver of


Cir. 2012); United States v. Flagg, 481 F.3d 946, 950 (7th Cir. 2007) (“The
proper method for challenging a conviction and sentence is through direct
appeal or collateral review, not a supervised release revocation proceed-
ing.”).
6                                                   No. 18-1933

his merits arguments. If St. Clair was not satisfied with the
summary report’s lack of justifications, he should have ob-
jected when he was asked. Instead, he told the judge he had
no objection and waived a formal reading of the conditions.
    If that were not enough for waiver, and it is, the particular
facts of St. Clair’s case make his waiver all the more obvious.
The same judge and defendant, joined by the same prosecutor
and defense counsel, had faced essentially identical issues just
nineteen months earlier at St. Clair’s original sentencing. In
the absence of objections or any indication of changed circum-
stances, the district judge did not need to belabor the obvious.
To the extent St. Clair argues that the justification requirement
cannot be waived, he is incorrect. See Lewis, 823 F.3d at 1081–
83 (defense waived challenge to lack of justification for super-
vised release conditions).
    One final note. Because St. Clair has waived his appellate
arguments, we do not reach the merits of his appeal. We take
the opportunity, though, to remind St. Clair and other defend-
ants that if they believe a condition poses a problem, they may
move their sentencing or supervising courts under 18 U.S.C.
§ 3583(e)(2) to modify a condition of their supervised release
before or during their supervised release. E.g., United States v.
Williams, 840 F.3d 865 (7th Cir. 2016).
    St. Clair’s sentence is
                                                   AFFIRMED.